NO. 12-03-00006-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



B.L. BRYANT, JR. 
CONSTRUCTION COMPANY,§
	APPEAL FROM THE 188TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

CLARK WARREN,
APPELLEE§
	GREGG COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	On August 13, 2003, this appeal was abated on the joint motion of the parties pending the
preparation and execution of a settlement agreement resolving all issues in the appeal.  On
August 28, 2003, the parties filed a joint motion to dismiss the appeal.  In their motion, the parties
represented that all issues for determination have now been compromised and settled.  The parties
have also waived the time delay in the issuance of the mandate and request that the court
immediately issue its mandate upon the dismissal of this appeal.  See Tex. R. App. P. 18.1(c).  
	The motion is in compliance with Texas Rules of Appellate Procedure 42.1(a)(2). 
Accordingly, the abatement of this appeal is lifted, the case is reinstated on the court's docket, and
motion to dismiss the appeal is granted.  The costs of this appeal are assessed against the parties
incurring same, and the mandate is ordered issued immediately.
Opinion delivered August 29, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.



(PUBLISH)